UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code:(530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of May 14, 2012, there were 48,880,575 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS 1 Unaudited Consolidated Balance Sheets as of March 31, 2012 and June 30, 2011 1 Unaudited Consolidated Statements of Operations for the three and nine-months ended March 31, 2012 and 2011 2 Unaudited Consolidated Statements of Cash Flows for the nine-months ended March 31, 2012 and 2011 3 Notes to Consolidated Unaudited Financial Statements 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 7 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 7 ITEM 4 – CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 8 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 8 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 8 ITEM 4 - SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 ITEM 5 - OTHER MATTERS 8 ITEM 6 - EXHIBITS 9 SIGNATURES 10 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act Table of Contents PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS Unaudited March 31, 2012 June 30, 2011 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Prepaid Expenses Advances to employees Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable, trade $ $ Accrued liabilities Accrued liabilities-majority shareholder Notes payable-other Convertible notes payable net of discount of $116,118 and $0 - Note payable - majority shareholder Notes payable - minority shareholders Deferred wages – employees Derivative Liabilities 0 Customer deposits Total current liabilities LONG TERM LIABILITIES Deferred wages and interest-majority shareholder Total liabilities STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value 48,872,659 and 48,404,062 issued and outstanding respectively Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to unaudited consolidated financial statements. 1 Table of Contents MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Unaudited Three Months Ended Nine Months Ended March 31, 2012 March 31, 2011 March 31, 2012 March 31, 2011 REVENUE Other revenue $ $ 91 $ $ OPERATING EXPENSES Selling, general and administrative Rent expense to majority shareholder Total expenses Operating Loss ( 307,906 ) ) ( 790,784 ) ) OTHER EXPENSE Other income - - Interest expense ) ) ( 150,999 ) ) Interest expense- majority shareholder ) Derivative gain or loss - - Total other expense ( 137,215 ) ) ( 351,582 ) ) NET INCOME (LOSS) $ ( 445,121 ) $ ) $ ) $ ) Loss per common share, basic $ ) $ ) $ ) $ ) Loss per common share, diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - Basic Weighted average common shares outstanding - Diluted See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited Nine Months Ended March 31, March 31, Cash Flows From Operating Activities Net loss $ ( 1,142,364 ) $ ) Adjustments to reconcile net loss to net cash Provided by (used in) operating activities: Depreciation expense Gain on sale of fixed assets - Amortization of debt discount - Stock based compensation Derivative gain ) Change in assets and liabilities: Other assets Accounts payable Accrued liabilities - related parties Accrued liabilities Deferred wages Net Cash Provided By Operating Activities $ $ CashProvided byInvesting Activities Cash received from sale of fixed asset $ $ - Net CashProvided byInvesting Activities $ $ - Cash Flows Used in Financing Activities Borrowings on related party note payable - Payments on related party note payable ) ) Proceeds from issuance of common stock - Proceeds from convertible notes payable - Proceeds from notes payable - Net CashUsed in Financing Activities $ ) $ ) Decrease in Cash $ ) $ ) Cash, Beginning of Period Cash, End of Period $ $ Supplemental Cash Flow Information: Interest paid $ - $ - Income taxes paid $ - $ - Supplemental Disclosure of Non-Cash: Financing Activities: Shares issued for customer deposits $ $ - Reclassification of derivatives from equity $ $
